EXHIBIT 10.3
 


AIRCRAFT TIME SHARING AGREEMENT
 
This Aircraft Time Sharing Agreement (“Agreement”) is made, effective as of the
<> day of <> 2008 (the “Effective Date”), by and between Textron Inc. (“Lessor”)
and <> (the “Lessee”), who together are sometimes referred to individually as a
“Party,” or collectively as the “Parties.”
 
 
RECITALS:
 
WHEREAS, Lessor has ownership or lawful possession of the aircraft described in
Exhibit A of this Agreement (individually and collectively, the “Aircraft”);
 
WHEREAS, Lessor has the right and lawful authority to enter into a time sharing
agreement, as defined in Section 91.501(c)(1) of the Federal Aviation
Regulations ("FAR"), with the Lessee;
 
WHEREAS, Lessor employs, or contracts for the services of, a fully qualified
flight crew to operate the Aircraft; and
 
WHEREAS, Lessor and Lessee desire to lease said Aircraft and flight crew on a
time sharing basis;
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:
 
1.  
Lessor agrees to lease the Aircraft to Lessee, on as “as needed – as available”
basis, pursuant to the provisions of FAR 91.501(c)(1), and solely at Lessor’s
discretion, including, without limitation, Lessor’s determination of Aircraft
availability. This Agreement will terminate on  the date when Lessee is no
longer an employee of Lessor; provided however that either Party may at any time
terminate this Agreement by providing thirty (30) days prior written notice to
the other Party, or sooner if required by applicable law, regulation or
insurance requirement.



2.  
For each flight conducted under this Agreement, Lessee shall pay Lessor all or
so much of the actual expenses of that flight as authorized by FAR Part
91.501(d) and as billed to Lessee by Lessor in accordance with Lessor’s
Corporate Aircraft Request Guidelines.  The expenses for which Lessee may be
liable are strictly limited to:
 











 

--------------------------------------------------------------------------------


 
(a)  
Fuel, oil, lubricants, and other additives;

(b)  
Travel expenses of the crew, including food, lodging and ground transportation;

(c)  
Hangar and tie down costs away from the Aircraft's base of operation;

(d)  
Insurance obtained for the specific flight;

(e)  
Landing fees, airport taxes and similar assessments including, but not limited
to, Section 4261 of the Internal Revenue Code and related excise taxes;

(f)  
Customs, foreign permit, and similar fees directly related to the flight;

(g)  
In-flight food and beverages;

(h)  
Passenger ground transportation;

(i)  
Flight planning and weather contract services; and

(j)  
An additional charge equal to 100% of the expenses listed in subparagraph (a) of
this paragraph.


 
3.  
Lessor will pay all expenses related to the operation of the Aircraft when
incurred, and will invoice Lessee in accordance with paragraph 2 above as soon
as practicable after any flight for Lessee’s account.  Lessee shall pay Lessor
for said expenses within thirty (30) days of receipt of the invoice.



 
4.  
Lessee will provide Lessor with requests for flight time and proposed flight
schedules as far in advance of any given flight as possible, and in accordance
with Lessor’s Corporate Aircraft Request Guidelines. Lessor reserves the right
to change the Corporate Aircraft Request Guidelines at any time, and Lessee
agrees to comply with all provisions of the then-current Corporate Aircraft
Request Guidelines.  In the event that any provisions of the Corporate Aircraft
Request Guidelines conflict with the lessee’s employment agreement with Textron
Inc., the terms of the employment agreement will take precedence.

 
5.  
Lessor shall have sole and exclusive authority over the scheduling of the
Aircraft, including which Aircraft is used for a particular flight.



6.  
Lessor shall be solely responsible for seeking maintenance, preventive
maintenance and required or otherwise necessary inspections on the Aircraft, and
shall take such requirements into account in scheduling the Aircraft.  No period
of maintenance, preventative maintenance, or inspection shall be delayed or
postponed for the purpose of scheduling the Aircraft, unless said maintenance or
inspection can be safely conducted at a later time in compliance with all
applicable laws and regulations, and with the sound discretion of the pilot in
command.  The pilot in command shall have final and complete authority to cancel
any flight for any reason or condition which in his judgment would compromise
the safety of the flight.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------


7.  
Lessor represents that the flight operations for the Aircraft as contemplated in
this Agreement will be covered by Lessor’s aircraft all-risk physical damage
insurance (hull coverage), aircraft bodily injury and property damage liability
insurance, passenger, pilot and crew voluntary settlement insurance and
statutory workers compensation and employer’s liability insurance.



8.  
Lessor shall contract for or employ, pay for and provide to Lessee a qualified
flight crew for each flight undertaken under this Agreement.



9.  
In accordance with applicable FAR, the qualified flight crew provided by Lessor
will exercise all of its duties and responsibilities in regard to the safety of
each flight conducted hereunder.  Lessee specifically agrees that the flight
crew, in its sole discretion, may terminate any flight, refuse to commence any
flight, or take other action which in the considered judgment of the pilot in
command is necessitated by considerations of safety.  No such action of the
pilot in command shall create or support any liability for loss, injury, damage
or delay to Lessee or any other person.



10.  
Lessee warrants that:



(a)  
Lessee will use the Aircraft solely for and on account of his own personal use,
and will not use the Aircraft for the purpose of providing transportation of
passengers or cargo for compensation or hire, except as otherwise in compliance
with the requirements of FAR 91.501, and will not accept any reimbursement from
any passenger or otherwise for charges under this Agreement;



(b)  
Lessee shall refrain from incurring any mechanic's or other lien in connection
with inspection, preventative maintenance, maintenance or storage of the
Aircraft, whether permissible or impermissible under this Agreement, nor shall
there be any attempt by Lessee to convey, mortgage, assign, lease or in any way
alienate the Aircraft or create any kind of lien or security interest involving
the Aircraft or do anything or take any action that might mature into such a
lien; and

 
(c)  
During the term of this Agreement, Lessee will abide by and conform to all such
laws, governmental and airport orders, rules and regulations, as shall from time
to time be in effect relating in any way to the operation and use of the
Aircraft by a timesharing Lessee.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------


 
11.  
Neither this Agreement nor any Party's interest herein shall be assignable to
any other Party whatsoever.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their heirs, representatives and successors.



12.  
Lessor shall not be liable to Lessee or any of Lessee’s family members or
invitees for damages, including direct, indirect, special, consequential and/or
punitive damages of any kind or nature under any circumstances or for any reason
including any delay or failure to furnish the aircraft or caused or occasioned
by the performance or non-performance of any services covered by this agreement.



13.  
WITHIN THE TWELVE (12) MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT, THE
AIRCRAFT HAVE BEEN INSPECTED AND MAINTAINED IN ACCORDANCE WITH SECTION
91.409(f)(3) OF THE FAR, AND DURING THE TERM OF THIS AGREEMENT AND FOR
OPERATIONS TO BE CONDUCTED PURSUANT TO THIS AGREEMENT, THE AIRCRAFT WILL BE
INSPECTED AND MAINTAINED IN ACCORDANCE WITH THAT SECTION.
 
LESSOR SHALL HAVE AND RETAIN OPERATIONAL CONTROL OF THE AIRCRAFT DURING ALL
OPERATIONS CONDUCTED PURSUANT TO THIS LEASE.  EACH PARTY HERETO CERTIFIES THAT
IT UNDERSTANDS THE EXTENT OF ITS RESPONSIBILITIES, SET FORTH HEREIN, FOR
COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.
 
AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FEDERAL AVIATION
ADMINISTRATION FLIGHT STANDARDS DISTRICT OFFICE, GENERAL AVIATION DISTRICT
OFFICE, OR AIR CARRIER DISTRICT OFFICE.
 
LESSOR AGREES THAT A TRUE COPY OF THIS AGREEMENT SHALL BE CARRIED ON THE
AIRCRAFT AT ALL TIMES, AND SHALL BE MADE AVAILABLE FOR INSPECTION UPON REQUEST
BY AN APPROPRIATELY IDENTIFIED REPRESENTATIVE OF THE ADMINISTRATOR OF THE FAA.

 
14.  
The Parties agree that this Agreement shall be governed by and construed in
accordance with the law of the State of Delaware, without reference to its
conflict of laws principles.

 
15.  
This Agreement may be executed in one or more counterparts each of which will be
deemed an original, all of which together shall constitute one and the same
agreement.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------


 
16.  
In the event that any one or more of the provisions of this Agreement shall for
any reason be held illegal, invalid or unenforceable, those provisions shall be
replaced by provisions acceptable to both Parties to this Agreement.

 


 


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first written above.
 
Textron Inc.
Aviation Department
566 Airport Road
Warwick, RI 02886


By:  <> (Lessee) ______________________________


Title:  <>


 
Textron Inc. (Lessor)


By:  John D. Butler ______________________________


Title:  EVP Administration & CHRO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
5
 